 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY W. OLIVER,                                 No. 2:18-CV-2661-TLN-DMC-P
12                        Plaintiff,
13            v.                                         ORDER
14    J. FLAMM, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. The parties have filed a stipulation of voluntary dismissal. Because the

19   stipulation has been signed by all parties who have appeared, leave of court is not required and

20   the action is dismissed on the parties’ notice. See Fed. R. Civ. P. 41(a)(1)(A)(ii). The Clerk of

21   the Court is directed to enter judgment and close this file.

22                  IT IS SO ORDERED.

23

24   Dated: November 19, 2018
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
